Citation Nr: 1538305	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for insomnia, to include as secondary to service-connected psychiatric disorder.  

4.  Entitlement to a rating in excess of 10 percent for a variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant, Counsel


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to October 1945, and from January 1946 to August 1946.  The Veteran died in March 2015.  The appellant is his surviving spouse, substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified before the undersigned Veterans Law Judge (VLJ) in an August 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran was originally granted service connection for anxiety reaction.  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter has been characterized as entitlement to an increased rating for a variously diagnosed psychiatric disorder, to encompass all psychiatric diagnoses shown by the record.  

Finally, the Board notes that at the August 2015 video conference hearing, the appellant raised a motion of clear and unmistakable error (CUE) in the June 1957 rating decision that severed service connection for defective hearing.  Inasmuch as the Veteran had not raised a motion of CUE in the June 1957 rating decision before his death, the United States Court of Appeals for the Federal Circuit has held that a survivor cannot initiate a freestanding CUE claim if the veteran had not already filed such a claim.  Rusick v. Gibson, 760 F.3d 1342, 1346 (Fed. Cir. 2014) (citing Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998).  Accordingly, the appellant cannot raise a motion of CUE in the June 1957 rating decision, and such will not be addressed further.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed June 1957 rating decision severed service connection for defective hearing, based on findings that there was no evidence of acoustic trauma or disease of the ears in service, and there was normal hearing on discharge examination.  

2.  Evidence received since the June 1957 rating decision denying service connection for defective hearing, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss had its onset in service.  

4.  The Veteran's insomnia is due to his service-connected psychiatric disorder.  

5.  Throughout the appeal period, the Veteran's variously diagnosed psychiatric disorder was manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The June 1957 rating decision severing service connection for defective hearing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

4.  Service connection for insomnia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

5.  The criteria for a 100 percent rating for the Veteran's variously diagnosed psychiatric disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a September 1946 rating decision granted service connection for bilateral defective hearing.  A June 1957 rating decision found that the September 1946 rating decision contained clear and unmistakable error (CUE), and service connection for defective hearing was severed, based on findings that there was no evidence of acoustic trauma or disease of the ears in service, and there was normal hearing on discharge examination.  The evidence in the record at the time included the Veteran's service treatment records that revealed his October 1945 discharge examination report found bilateral whispered voice hearing was 15/15.  An October 1945 separation qualification record noted the Veteran served as a mess sergeant in the bomb squadron officers' mess in India, and his military occupational specialty also included heavy equipment operator for six months.  On August 1946 discharge examination report, whispered voice hearing was 13/15 in the right ear, and 12/15 in the left ear; the diagnosis was deafness, mild, conductive, bilaterally.  On August 1948 VA examination, bilateral whispered voice hearing was 15/15; the diagnosis was normal hearing.  And a March 1954 VA treatment record found impairment of hearing with spoken voice testing being 16/20 bilaterally; the diagnosis was bilateral impaired hearing.  The Veteran did not appeal the June 1957 rating decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the June 1957 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection was received in January 2011.  

Since the June 1957 rating decision, the Veteran has submitted additional evidence, including VA treatment records and a September 2013 VA examination report, showing bilateral hearing loss.  See, e.g., April 2008 VA treatment record.  The Veteran has also submitted statements that during service a plane was unable to get enough height for takeoff and crashed and bombs exploded, and he became totally deaf for several weeks.  This evidence is new, in that it was not previously of record at the time of the June 1957 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss - Service Connection Analysis

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As indicated above, the Veteran's military occupational specialties during his active service included being a mess sergeant in a bomb squadron officers' mess, and being a heavy equipment operator.  See October 1945 separation qualification record.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  In addition, on August 1946 discharge examination report, whispered voice hearing was 13/15 in the right ear, and 12/15 in the left ear; the diagnosis was deafness, mild, conductive, bilaterally.  In addition, the post-service medical evidence includes an April 2008 VA treatment record diagnosing bilateral severe sensorineural hearing loss, and a September 2013 VA examination report that found bilateral hearing loss under 38 C.F.R. § 3.385, and diagnosed bilateral sensorineural hearing loss.  

The Board finds that the Veteran is competent to report observing bilateral hearing loss during and since service, and that his account of having bilateral hearing loss since that time is credible.  In light of his in-service acoustic trauma, credible history of bilateral hearing loss during and since service, and a finding of hearing loss under 38 C.F.R. § 3.385 during the pendency of the claim, as well as the diagnosis of bilateral deafness on August 1946 discharge examination report, the Board finds that service connection for bilateral hearing loss is warranted.  Applying the benefit of the doubt doctrine, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Insomnia

The Veteran has reported that he has experienced insomnia on and off since service.  See, e.g., November 2011 correspondence.  In addition, the evidence of record includes a May 2013 VA treatment record diagnosing the Veteran with insomnia, opined to be possibly related to his PTSD/depression.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's insomnia is related to his service, to include his service-connected psychiatric disorder.  38 C.F.R. §§ 3.102, 3.310.  

Psychiatric Disorder

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 10 percent rating for symptoms showing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disorder where it is not possible to separate the symptoms.  

On November 2011 VA examination, the Veteran's symptoms were noted to be mild distress with intrusive memories of the war, avoiding veteran-related activities, and some hypervigilance and nightmares.  The Veteran denied taking any medication for his psychiatric disorder, or having a suicide attempt.  After review of the claims file and pertinent VA treatment records, the examiner found that the Veteran's psychiatric disorder was consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  It was noted that the Veteran was a retired minister.  

On April 2014 VA examination, the Veteran's symptoms were noted to include depressed mood; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; memory loss for names of close relatives, own occupation, or own name; flattened affect; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances.  The Veteran's wife was noted to aid him with getting clothed.  He only leaves the home for doctors' appointments.  It was noted that the Veteran's wife believes he is depressed, but the Veteran stated that he is not depressed.  The examiner found that the Veteran's psychiatric disorder was manifested by total occupational and social impairment.  

At the August 2015 video conference hearing, the appellant testified that although the Veteran denied being depressed, including on November 2011 examination, that was not accurate as every day his thoughts were negative.  Moreover, she testified that he experienced near-continuous depression which sometimes was expressed in anger.  She indicated that he was physically violent on occasion, including hitting her at least once.  She also testified that the Veteran experienced chronic sleep impairment, including nightmares that resulted in him screaming when he was under heavy stress.  The appellant related that over time the Veteran's memory worsened such that he would be unable to finish a conversation.  She also indicated that he was probably incompetent throughout the appeal period, but because she cared for him, he had little, if anything, to worry about himself.  

After a review of the evidence of record, the Board finds that the Veteran's psychiatric disorder was productive of symptoms such as chronic sleep impairment, near-continuous depression, gross impairment in thought processes and communication, social isolation, memory impairment, and inability to perform activities of daily living.  

Based on the appellant's testimony, it is clear that the Veteran minimized the severity of his symptomatology, and thus the examinations do not accurately reflect the level of impairment caused by his service-connected psychiatric disorder.  As the Board finds the appellant to be credible as to the symptomatology and severity of symptoms experienced by the Veteran, the Board finds her testimony to be the most probative and persuasive evidence of record.  Considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the preponderance of the evidence demonstrates that the Veteran's psychiatric disorder approximated the criteria for a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for insomnia is granted.  

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for the variously diagnosed psychiatric disorder is granted throughout the appeal period.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


